Exhibit 10(e)
 
PURCHASE AND CONTRIBUTION AGREEMENT
 
Dated as of December 21, 2000
 
UNITED RENTALS (NORTH AMERICA), INC., a Delaware corporation, UNITED RENTALS
NORTHWEST, INC., an Oregon corporation, UNITED RENTALS SOUTHEAST, L.P., a
Georgia limited partnership, and UNITED EQUIPMENT RENTALS GULF, L.P. a Texas
limited partnership (each an “Originator” and collectively, the “Originators”),
UNITED RENTALS, INC., a Delaware corporation, (“United Rentals”), as Collection
Agent, and UNITED RENTALS RECEIVABLES LLC I, a Delaware limited liability
company (the “Buyer”), agree as follows:
 
PRELIMINARY STATEMENTS
 
(1)  Certain terms which are capitalized and used throughout this Agreement (in
addition to those defined above) are defined in Article I of this Agreement.
 
(2)  Each Originator has Receivables that it wishes to sell to the Buyer, and
the Buyer is prepared to purchase such Receivables on the terms set forth
herein.
 
(3)  Each Originator may also wish to contribute Receivables to the capital of
the Buyer on the terms set forth herein.
 
NOW, THEREFORE, the parties agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
SECTION 1.01.00    Certain Defined Terms.
 
As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
 
“Adverse Claim” means a lien, security interest, or other charge or encumbrance,
or any other type of preferential arrangement.



--------------------------------------------------------------------------------

 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by or is under common control with
such Person or is a director or officer of such Person.
 
“Business Day” means any day on which banks are not authorized or required to
close in New York City.
 
“Collateral” shall have the meaning set forth in Section 5.02 of this Agreement.
 
“Collection Agent” means at any time the Person then authorized pursuant to
Section 6.01 to service, administer and collect Transferred Receivables.
 
“Collections” means, with respect to any Receivable, (a) all funds which are
received by the Originators or the Collection Agent in payment of any amounts
owed in respect of such Receivable (including, without limitation, purchase
price, finance charges, interest and all other charges), or applied to amounts
owed in respect of such Receivable (including, without limitation, insurance
payments and net proceeds of the sale or other disposition of repossessed goods
or other collateral or property of the related Obligor or any other party
directly or indirectly liable for the payment of such Receivable and available
to be applied thereon), (b) all Collections received as a result of a repurchase
pursuant to Section 2.05 and (c) all other proceeds of such Receivable.
 
“Contract” means an agreement between an Originator and an Obligor,
substantially in the form of one of the written contracts or (in the case of any
open account agreement) one of the invoices approved by the Buyer, pursuant to
or under which such Obligor shall be obligated to pay for merchandise, insurance
or services from time to time.
 
“Contributed Receivable” has the meaning specified in Section 2.03.
 
“Credit and Collection Policy” means those receivables credit and collection
policies and practices of the Originators in effect on the date of this
Agreement applicable to the Receivables, as modified in compliance with this
Agreement.
 
“Debt” means (i) indebtedness for borrowed money, (ii) obligations evidenced by
bonds, debentures, notes or other similar instruments, (iii) obligations to pay
the deferred purchase price of property or services, (iv) obligations as lessee
under leases which shall have been or should be, in accordance with generally



2



--------------------------------------------------------------------------------

 
accepted accounting principles, recorded as capital leases, (v) obligations
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (i) through (iv) above, and (vi) liabilities in
respect of unfunded vested benefits under plans covered by Title IV of ERISA.
 
“Deferred Purchase Price” means unsecured loans made by the Originators to the
Buyer to enable the Buyer to acquire Purchased Receivables, which loans will
bear interest at a rate agreed upon by the parties hereto and will be due and
payable one year after the Facility Termination Date.
 
“Dilution” means, with respect to any Receivable, the aggregate amount of any
reductions or adjustments in the Outstanding Balance of such Receivable as a
result of any defective, rejected, returned, repossessed or foreclosed
merchandise or services or any rebate, sales allowance, cash discount or other
adjustment or setoff.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“Event of Termination” has the meaning specified in Section 7.01.
 
“Facility Termination Date” means the earlier of (i) the date of termination of
the facility pursuant to Section 7.01 and (ii) the date which the Originator
designates by at least two Business Days’ notice to the Buyer.
 
“Incipient Event of Termination” means an event that but for notice or lapse of
time or both would constitute an Event of Termination.
 
“Indemnified Amounts” has the meaning specified in Section 8.01.
 
“Lock-Box Account” means one or more accounts, under the exclusive ownership and
control of United Receivables-II (or its assignees or designees), maintained at
a bank or other financial institution for the purpose of receiving Collections.
 
“Lock-Box Agreement” means an agreement among United Rentals, United
Receivables-II (or its assignees or designees) and any Lock-Box Bank.



3



--------------------------------------------------------------------------------

 
“Lock-Box Bank” means any of the banks or other financial institutions holding
one or more Lock-Box Accounts.
 
“Obligor” means, with respect to any Receivable, a Person obligated to make
payments to an Originator pursuant to a Contract; provided that in the event
that any payments in respect of a Contract are made by any other Person, such
other Person shall also be deemed to be an Obligor.
 
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.
 
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, unincorporated
association, trust, joint venture or other entity, or a government or any
political subdivision or agency thereof.
 
“Purchase Date” means the date of each purchase of Receivables under this
Agreement.
 
“Purchased Receivable” means any Receivable which, pursuant to Article II has
been identified as a Purchased Receivable and purchased by the Buyer.
 
“Receivable” means the indebtedness of any Obligor resulting from the provision
or sale of merchandise, insurance or services to such Obligor by an Originator
under a Contract generated by the Originator in the ordinary course of its
business for which all actions required to be performed by the Originator have
been performed, and includes the right to payment of any interest or finance
charges and other obligations of such Obligor with respect thereto, payment for
which has been directed to the Lock-Box Accounts listed in Annex B hereto.
 
“Receivables Agreement” means that certain Receivables Purchase Agreement, dated
as of the date hereof, among United Receivables-II, as seller, Atlantic Asset
Securitization Corp., as purchaser, certain banks, Credit Lyonnais New York
Branch, as agent, and United Rentals, as collection agent, as amended or
restated from time to time.
 
“Related Security” means with respect to any Receivable:
 
(i) all of the Originator’s interest in any merchandise (excluding any returned
merchandise with respect to a Receivable which has been



4



--------------------------------------------------------------------------------

 
repurchased pursuant to Section 2.05 of this Agreement) relating to any sale
giving rise to such Receivable;
 
(ii) all security interests or liens and property subject thereto from time to
time purporting to secure payment of such Receivable, whether pursuant to the
Contract related to such Receivable or otherwise, together with all financing
statements signed by an Obligor describing any collateral securing such
Receivable;
 
(iii) all guaranties, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of such Receivable
whether pursuant to the Contract related to such Receivable or otherwise; and
 
(iv) the Contract and all other books, records and other information (including,
without limitation, computer programs, tapes, discs, punch cards, data
processing software and related property and rights) relating to such Receivable
and the related Obligor.
 
“Settlement Date” means such day or days each month as are selected from time to
time by the Buyer or its designee in a written notice to the Collection Agent.
 
“SPV Purchase Agreement” means the Purchase and Contribution Agreement, dated
the date of the Agreement, between the Buyer, as seller, and United
Receivables-II, as purchaser, as the same may be amended, modified or restated
from time to time.
 
“Subsidiary” of a specified Person means any corporation of which securities
having ordinary voting power to elect a majority of the board of directors or
other persons performing similar functions are at the time directly or
indirectly owned by such specified Person.
 
“Transferred Receivable” means a Purchased Receivable or a Contributed
Receivable.
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.
 
“United (NA)” means United Rentals (North America), Inc. a Delaware corporation,
and its successors and permitted assigns.



5



--------------------------------------------------------------------------------

 
“United Receivables-II” means United Rental Receivables LLC II, a Delaware
limited liability company, and its successors and permitted assigns.
 
“United Rentals” means United Rentals, Inc. and its successors and permitted
assigns.
 
SECTION 1.02.00    Other Terms.
 
All accounting terms not specifically defined herein shall be construed in
accordance with generally accepted accounting principles. All terms used in
Article 9 of the UCC in the State of New York, and not specifically defined
herein, are used herein as defined in such Article 9.
 
ARTICLE II
 
AMOUNTS AND TERMS OF PURCHASES AND CONTRIBUTIONS
 
SECTION 2.01.00    Facility.
 
On the terms and conditions hereinafter set forth and without recourse (except
to the extent as is specifically provided herein), the Originators agree to sell
and the Buyer agrees to purchase Receivables of the Originators from time to
time during the period from the date hereof to the Facility Termination Date.
 
SECTION 2.02.00    Making Purchases.
 
(a) Purchases. On the date of the initial purchase hereunder, the Originators
shall sell, transfer, assign and convey to the Buyer all Receivables owned by
the Originators as of the close of business on the Business Day immediately
preceding such Purchase Date. Each Originator shall, on each Business Day
occurring thereafter prior to the Facility Termination Date, sell, transfer,
assign and convey to the Buyer all Receivables owned by such Originator as of
the close of business on the immediately preceding Business Day. On each
Purchase Date, the Buyer shall, upon satisfaction of the applicable conditions
set forth in Article III, pay the purchase price for such purchase by (i)
deposit of such amount in same day funds to the account designated by each
Originator and/or (ii) Deferred Purchase Price equal to such amount.
 
(b) Determination of Purchase Price. The purchase price for the Receivables that
are the subject of any purchase hereunder shall be determined on or prior to the
date of such purchase, and shall be equal to the Outstanding Balance



6



--------------------------------------------------------------------------------

 
of such Receivables, minus a discount for such purchase determined by agreement
of the parties.
 
(c) Ownership of Receivables and Related Security. On each Purchase Date, after
giving effect to each purchase, the Buyer shall own the Purchased Receivables.
The purchase of any Receivable shall include all Related Security with respect
to such Receivable and all Collections with respect thereto and other proceeds
of such Receivable and Related Security.
 
SECTION 2.03.00    Contributions.
 
United (NA) may from time to time at its option, by notice to the Buyer,
identify Receivables which it proposes to contribute to the Buyer as a capital
contribution. Such Receivables shall be identified by reference to a report
prepared by United (NA). On the date of each such contribution and after giving
effect thereto, the Buyer shall own the Receivables so identified and
contributed (collectively, the “Contributed Receivables”) and all Related
Security with respect thereto.
 
SECTION 2.04.00    Collections.
 
(a) Unless otherwise agreed, the Collection Agent shall, on each Settlement
Date, deposit into an account of the Buyer or the Buyer’s assignee all
Collections of Transferred Receivables then held by the Collection Agent.
 
(b) In the event that an Originator believes that Collections which are not
Collections of Transferred Receivables have been deposited into an account of
the Buyer or the Buyer’s assignee, such Originator shall so advise the Buyer
and, on the Business Day following such identification, the Buyer shall remit,
or shall cause to be remitted, to such Originator all Collections so deposited
which are identified, to the Buyer’s satisfaction, to be Collections of
Receivables which are not Transferred Receivables.
 
SECTION 2.05.00    Settlement Procedures.
 
(a) If on any day, the Outstanding Balance of any Transferred Receivable is
reduced or adjusted as a result of any Dilution, or any setoff or dispute
between an Originator and an Obligor due to a claim arising out of the same or
any other transaction or if on any day any of the representations and warranties
made by an Originator in Section 4.01(i) with respect to any Transferred
Receivable is no longer true, such Originator shall repurchase such Transferred



7



--------------------------------------------------------------------------------

 
Receivable on the next succeeding Settlement Date for a repurchase price equal
to the Outstanding Balance of such Transferred Receivable. Each repurchase of a
Transferred Receivable shall include the Related Security with respect to such
Transferred Receivable. The proceeds of any such repurchase shall be deemed to
be a Collection in respect of such Transferred Receivable. If United Rentals is
not the Collection Agent, each Originator shall pay to the Collection Agent on
or prior to the next Settlement Date the repurchase price required to be paid
pursuant to this subsection.
 
(b) Except as stated in subsection (a) of this Section or as otherwise required
by law or the underlying Contract, all Collections from an Obligor of any
Transferred Receivable shall be applied to the Receivables of such Obligor in
the order of the age of such Receivables, starting with the oldest such
Receivable, unless such Obligor designates its payment for application to
specific Receivables.
 
SECTION 2.06.00    Payments and Computations, Etc.
 
(a) All amounts to be paid or deposited by the Originators or the Collection
Agent hereunder shall be paid or deposited no later than 11:00 A.M. (New York
City time) on the day when due in same day funds to the account designated by
the Buyer.
 
(b) Each Originator shall, to the extent permitted by law, pay to the Buyer
interest on any amount not paid or deposited by such Originator (whether as
Collection Agent or otherwise) when due hereunder at an interest rate per annum
equal to 2% per annum above the prime rate, payable on demand.
 
(c) All computations of interest and all computations of fees hereunder shall be
made on the basis of a year of 360 days for the actual number of days elapsed.
Whenever any payment or deposit to be made hereunder shall be due on a day other
than a Business Day, such payment or deposit shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of such payment or deposit.



8



--------------------------------------------------------------------------------

 
ARTICLE III
 
CONDITIONS OF PURCHASES
 
SECTION 3.01.00    Conditions Precedent to Initial Purchase from the
Originators.
 
The initial purchase of Receivables from the Originators hereunder is subject to
the conditions precedent that the Buyer shall have received on or before the
date of such purchase the following, each (unless otherwise indicated) dated
such date, in form and substance satisfactory to the Buyer:
 
(a) A certificate of the Secretary or Assistant Secretary of each Originator
certifying (i) copies of the resolutions of the Board of Directors of each
corporate Originator and of the general partner of each limited partnership
Originator, as applicable, approving this Agreement, (ii) copies of all
documents evidencing other necessary corporate or limited partnership action and
governmental approvals, if any, with respect to this Agreement and (iii) the
names and true signatures of the officers of each Originator authorized to sign
this Agreement and the other documents to be delivered by it hereunder.
 
(b) Acknowledgment copies or time stamped receipt copies of proper financing
statements, duly filed on or before the date of the initial purchase, naming
each Originator as the debtor/seller and the Buyer as the secured
party/purchaser, or other similar instruments or documents, as the Buyer may
deem necessary or desirable under the UCC of all appropriate jurisdictions or
other applicable law to perfect the Buyer’s ownership of and security interest
in the Collateral.
 
(c) Acknowledgment copies or time stamped receipt copies of proper financing
statements, if any, necessary to release all security interests and other rights
of any Person in the Collateral previously granted by the Originators.
 
(d) Completed requests for information, dated on or before the date of such
initial purchase, listing the financing statements referred to in subsection (b)
above and all other effective financing statements filed in the jurisdictions
referred to in subsection (b) above that name the Originators as debtor,
together with copies of such other financing statements (none of which shall
cover any Transferred Receivables or Related Security).



9



--------------------------------------------------------------------------------

 
(e) A favorable opinion of counsel for each Originator, substantially in such
form and as to such matters as the Buyer may reasonably request.
 
SECTION 3.02.00    Conditions Precedent to All Purchases.
 
Each purchase (including the initial purchase) hereunder shall be subject to the
further conditions precedent that:
 
(a) on the date of such purchase the following statements shall be true (and
each Originator, by accepting the amount of such purchase, shall be deemed to
have certified that):
 
(i) the representations and warranties contained in Section 4.01 are correct on
and as of the date of such purchase as though made on and as of such date and
 
(ii) no event has occurred and is continuing, or would result from such
purchase, that constitutes an Event of Termination or an Incipient Event of
Termination,
 
(b) the Buyer shall not have delivered to the Originators a notice that the
Buyer shall not make any further Purchases hereunder; and
 
(c) the Buyer shall have received such other approvals, opinions or documents as
the Buyer may reasonably request.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01.00    Representations and Warranties of the Originators.
 
Each Originator represents and warrants as follows:
 
(a) It is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, and is duly qualified to do business,
and is in good standing, in every jurisdiction where the nature of its business
requires it to be so qualified.
 
(b) The execution, delivery and performance by such Originator of this Agreement
and the other documents to be delivered by it hereunder, including



10



--------------------------------------------------------------------------------

 
the Originator’s sale and contribution of Receivables hereunder, (i) are within
the Originator’s corporate or limited partnership powers, (ii) have been duly
authorized by all necessary corporate or limited partnership action, (iii) do
not contravene (1) the Originator’s charter or by-laws or limited partnership
agreement, (2) any law, rule or regulation applicable to the Originator, (3) any
contractual or limited partnership agreement restriction binding on or affecting
the Originator or its property or (4) any order, writ, judgment, award,
injunction or decree binding on or affecting the Originator or its property, and
(iv) do not result in or require the creation of any Adverse Claim upon or with
respect to any of its properties (except for the transfer of the Originator’s
interest in the Transferred Receivables pursuant to this Agreement); and no
transaction contemplated by this Agreement requires compliance with any bulk
sales act or similar law. This Agreement has been duly executed and delivered by
a duly authorized officer of the Originator.
 
(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery and performance by the Originator of this Agreement or any
other document to be delivered hereunder, except for the filing of UCC financing
statements which are referred to herein.
 
(d) This Agreement constitutes the legal, valid and binding obligation of the
Originator enforceable against the Originator in accordance with its terms,
subject to bankruptcy, insolvency, reorganization, moratorium and other similar
laws affecting creditors’ rights generally and general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
 
(e) Sales and contributions made pursuant to this Agreement will constitute a
valid sale, transfer and assignment of the Transferred Receivables to the Buyer,
enforceable against creditors of, and purchasers from, the Originator. The
Originator shall have no remaining property interest in any Transferred
Receivable.
 
(f) The consolidated balance sheets of United Rentals and its Subsidiaries as at
the end of its most recent fiscal year, and the related consolidated statements
of income and retained earnings of United Rentals and its Subsidiaries for such
fiscal year, copies of which have been furnished to the Buyer, fairly present
the financial condition of United Rentals and its Subsidiaries as at such date
and the results of the operations of United Rentals and its Subsidiaries for the



11



--------------------------------------------------------------------------------

 
period ended on such date, all in accordance with generally accepted accounting
principles consistently applied, and since the end of its most recent fiscal
year there has been no material adverse change in the business, operations,
property or financial condition of United Rentals and its Subsidiaries.
 
(g) There is no pending or, to the Originator’s knowledge, threatened action or
proceeding affecting the Originator before any court, governmental agency or
arbitrator which may materially adversely affect the financial condition or
operations of the Originator or the ability of the Originator to perform its
obligations under this Agreement, or which purports to affect the legality,
validity or enforceability of this Agreement; the Originator is not in default
with respect to any order of any court, arbitration or governmental body except
for defaults with respect to orders of governmental agencies which defaults are
not material to the business or operations of the Originator.
 
(h) No proceeds of any purchase will be used to acquire any equity security of a
class which is registered pursuant to Section 12 of the Securities Exchange Act
of 1934.
 
(i) Each Transferred Receivable, together with the Related Security, is owned
(prior to its sale or contribution hereunder) by the Originator free and clear
of any Adverse Claim (other than any Adverse Claim arising solely as the result
of any action taken by the Buyer). When the Buyer makes a purchase or receives a
contribution of a Contributed Receivable it shall acquire valid ownership of
each Transferred Receivable and the Related Security and Collections with
respect thereto free and clear of any Adverse Claim (other than any Adverse
Claim arising solely as the result of any action taken by the Buyer). No
effective financing statement or other instrument similar in effect covering any
Contract or any Transferred Receivable, any interest therein, the Related
Security or Collections with respect thereto is on file in any recording office,
except those filed in favor of the Buyer relating to this Agreement and those
filed pursuant to the SPV Purchase Agreement and the Receivables Agreement.
 
(j) Each report, information, exhibit, financial statement, document, book,
record or report furnished or to be furnished at any time by the Originator to
the Buyer in connection with this Agreement is true, complete and accurate in
all material respects as of its date or (except as otherwise disclosed to the
Buyer at such time) as of the date so furnished.



12



--------------------------------------------------------------------------------

 
(k) The principal place of business and chief executive office of the Originator
and the office where the Originator keeps its records concerning the Transferred
Receivables are located at the address or addresses referred to in Section
5.01(b).
 
(l) The Originator is not known by and does not use any tradename or
doing-business-as name.
 
(m) With respect to any programs used by the Originator in the servicing of the
Receivables, no sublicensing agreements are necessary in connection with the
designation of a new Collection Agent so that such new Collection Agent shall
have the benefit of such programs (it being understood, however, that the
Collection Agent, if other than United Rentals, shall be required to be bound by
a confidentiality agreement reasonably acceptable to the Originators).
 
(n) All sales, excise or other taxes with respect to the merchandise, insurance
or services which are the subject of any Contract for a Receivable have been
paid by the Originator when due.
 
ARTICLE V
 
COVENANTS
 
SECTION 5.01.00    Covenants of the Originators.
 
From the date hereof until the first day following the Facility Termination Date
on which all of the Transferred Receivables are either collected in full or have
been written off as uncollectible:
 
(a) Compliance with Laws, Etc. Each Originator will comply in all material
respects with all applicable laws, rules, regulations and orders and preserve
and maintain its corporate or limited partnership existence, rights, franchises,
qualifications and privileges except to the extent that the failure so to comply
with such laws, rules and regulations or the failure so to preserve and maintain
such existence, rights, franchises, qualifications, and privileges would not
materially adversely affect the collectibility of the Transferred Receivables or
the ability of such Originator to perform its obligations under this Agreement.
 
(b) Offices, Records and Books of Account. Each Originator will keep its
principal place of business and chief executive office and the office where



13



--------------------------------------------------------------------------------

 
it keeps its records concerning the Transferred Receivables (and all original
documents relating thereto) at the address of the Originator set forth in
Section 9.02 of this Agreement or, upon 30 days’ prior written notice to the
Buyer, at any other locations in jurisdictions where all actions required by
Section 5.01(k) shall have been taken and completed. Each Originator also will
maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing Transferred
Receivables and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain all documents, books, records and
other information reasonably necessary or advisable for the collection of all
Transferred Receivables (including, without limitation, records adequate to
permit the daily identification of each new Transferred Receivable and all
Collections of and adjustments to each existing Transferred Receivable). Each
Originator shall make a notation in its books and records, including its
computer files, to indicate which Receivables have been sold or contributed to
the Buyer hereunder.
 
(c) Performance and Compliance with Contracts and Credit and Collection Policy.
Each Originator will, at its expense, timely and fully perform and comply with
all material provisions, covenants and other promises required to be observed by
it under the Contracts related to the Transferred Receivables (to the same
extent as if the Transferred Receivables had not been sold or transferred), and
timely and fully comply in all material respects with the Credit and Collection
Policy in regard to each Transferred Receivable and the related Contract.
 
(d) Sales, Liens, Etc. Except for the sales and contributions of Receivables
contemplated herein, no Originator will sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim upon or with respect to, any Transferred Receivable, Related Security or
Collections, or upon or with respect to any account to which any Collections of
any Transferred Receivable are sent, or assign any right to receive income in
respect thereof.
 
(e) Extension or Amendment of Transferred Receivables. No Originator will
extend, amend or otherwise modify the terms or any Transferred Receivable, or
amend, modify or waive any term or condition of any Contract related thereto.
 
(f) Change in Business or Credit and Collection Policy. No Originator will make
or permit any change in the character of its business or in the Credit and
Collection Policy that would, in either case, materially adversely affect



14



--------------------------------------------------------------------------------

 
the collectibility of the Transferred Receivables or the ability of such
Originator to perform its obligations under this Agreement.
 
(g) Deposits to Lock-Box Accounts. Each Originator will deposit, or cause to be
deposited, all Collections of Transferred Receivables into Lock-Box Accounts,
and no Originator will deposit or otherwise credit, or cause or permit to be so
deposited or credited, to any Lock-Box Account cash or cash proceeds other than
Collections of Transferred Receivables.
 
(h) Marking Records. Each Originator will mark its master data processing
records and, at the request of the Buyer, each Contract giving rise to Purchased
Receivables and all other relevant records evidencing the Receivables which are
the subject of each purchase with a legend, acceptable to the Buyer, stating
that such Receivables, the Related Security and Collections with respect
thereto, have been sold in accordance with this Agreement.
 
(i) Reporting Requirements. United Rentals will provide to the Buyer the
following:
 
(i) as soon as available and in any event within 45 days after the end of the
first three quarters of each fiscal year of United Rentals, balance sheets of
United Rentals and its Subsidiaries as of the end of such quarter and statements
of income and retained earnings of United Rentals and its Subsidiaries for the
period commencing at the end of the previous fiscal year and ending with the end
of such quarter, certified by the chief financial officer of United Rentals;
 
(ii) as soon as available and in any event within 90 days after the end of each
fiscal year of United Rentals, a copy of the annual report for such year for
United Rentals and its Subsidiaries, containing financial statements for such
year audited by Ernst & Young or other independent public accountants acceptable
to the Buyer or its designee;
 
(iii) as soon as possible and in any event within five days after the occurrence
of each Event of Termination or Incipient Event of Termination, a statement of
the chief financial officer or treasurer of United Rentals setting forth details
of such Event of Termination or Incipient Event of Termination and the action
that applicable Originator has taken and proposes to take with respect thereto;



15



--------------------------------------------------------------------------------

 
(iv) promptly after the sending or filing thereof, copies of all reports that
United Rentals sends to any of its securityholders, and copies of all reports
and registration statements that United Rentals or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange;
 
(v) promptly after the filing or receiving thereof, copies of all reports and
notices that United Rentals or any Affiliate files under ERISA with the Internal
Revenue Service or the Pension Benefit Guaranty Corporation or the U.S.
Department of Labor or that United Rentals or any Affiliate receives from any of
the foregoing or from any multiemployer plan (within the meaning of Section
4001(a)(3) of ERISA) to which United Rentals or any Affiliate is or was, within
the preceding five years, a contributing employer, in each case in respect of
the assessment of withdrawal liability or an event or condition which could, in
the aggregate, result in the imposition of liability on United Rentals and/or
any such Affiliate in excess of $1,000,000;
 
(vi) at least ten Business Days prior to any change in any Originator’s name, a
notice setting forth the new name and the effective date thereof and UCC-3
amendments to UCC-1 financing statements filed in connection with this
Agreement;
 
(vii) at the time of the delivery of the financial statements provided for in
clauses (i) and (ii) of this paragraph, a certificate of the chief financial
officer or the treasurer of United Rentals to the effect that, to the best of
such officer’s knowledge, no Event of Termination has occurred and is continuing
or, if any Event of Termination has occurred and is continuing, specifying the
nature and extent thereof;
 
(viii) such other information respecting the Transferred Receivables or the
condition or operations, financial or otherwise, of the Originators as the Buyer
may from time to time reasonably request;
 
(ix) promptly after United Rentals obtains knowledge thereof, notice of any (a)
litigation, investigation or proceeding which may exist at any time between an
Originator and any governmental authority which, in either case, if not cured or
if adversely determined, as the case may be, would have a material adverse
effect on the business, operations, property or financial or other condition of
an Originator; (b) litigation or proceeding



16



--------------------------------------------------------------------------------

 
adversely affecting an Originator’s ability to perform its obligations under
this Agreement; or (c) litigation or proceeding adversely affecting an
Originator in which the amount involved is $5,000,000 or more and not covered by
insurance or in which injunctive or similar relief is sought; and
 
(x) promptly after the occurrence thereof, notice of a material adverse change
in the business, operations, property or financial condition of an Originator.
 
(j) Mergers, Etc. No Originator will merge with or into or consolidate with or
into, or convey, transfer, lease or otherwise dispose of (whether in one
transaction or in a series of transactions), all or substantially all of its
assets (whether now owned or hereafter acquired) other than as contemplated by
this Agreement to, or acquire all or substantially all of the assets or capital
stock or other ownership interest of, or enter into any joint venture or
partnership agreement with, any Person.
 
(k) Further Assurances.
 
(i) Each Originator agrees from time to time, at its expense, promptly to
execute and deliver all further instruments and documents, and to take all
further actions, that may be necessary or desirable, or that the Buyer or its
assignee may reasonably request, to perfect, protect or more fully evidence the
sale and contribution of Receivables under this Agreement, or to enable the
Buyer or its assignee to exercise and enforce their respective rights and
remedies under this Agreement. Without limiting the foregoing, each Originator
will, upon the request of the Buyer or its assignee,
 
(x) execute and file such financing or continuation statements, or amendments
thereto, and such other instruments and documents, that may be necessary or
desirable to perfect, protect or evidence such Transferred Receivables;
 
(y) mark conspicuously each invoice in their files evidencing each Transferred
Receivable with a legend, acceptable to the Buyer, evidencing that such
Receivable has been sold and
 
(z) deliver to the Buyer copies of all Contracts relating to the Transferred
Receivables and all records relating to such Contracts and the Transferred
Receivables, whether in hard copy or in magnetic tape



17



--------------------------------------------------------------------------------

 
or diskette format (which if in magnetic tape or diskette format shall be
compatible with the Buyer’s computer equipment).
 
(ii) Each Originator authorizes the Buyer or its assignee to file financing or
continuation statements, and amendments thereto and assignments thereof,
relating to the Transferred Receivables, the Related Security and the
Collections with respect thereto without the signature of the Originator where
permitted by law. A photocopy or other reproduction of this Agreement shall be
sufficient as a financing statement where permitted by law.
 
(iii) Each Originator authorizes the Buyer or its assignee to take any and all
steps in the Originator’s name and on behalf of the Originator that are
necessary or desirable, in the determination of the Buyer, to collect amounts
due under the Transferred Receivables, including, without limitation, endorsing
the Originator’s name on checks and other instruments representing Collections
of Transferred Receivables and enforcing the Transferred Receivables and the
Related Security.
 
(l) Audits. Each Originator will, from time to time during regular business
hours as requested by the Buyer or its assigns, permit the Buyer, or its agents,
representatives or assigns
 
(i) to conduct periodic audits of the Transferred Receivables, the Related
Security and the related books and records and collections systems of the
Collection Agent (including any subcontractor) and the Originator;
 
(ii) to examine and make copies of and abstracts from all books, records and
documents (including, without limitation, computer tapes and disks) in the
possession or under the control of the Collection Agent (including any
subcontractor) or the Originator relating to Transferred Receivables and the
Related Security, including, without limitation, the related Contracts and
 
(iii) to visit the offices and properties of the Collection Agent (including any
subcontractor) or the Originator for the purpose of examining such materials
described in clause (ii) above, and to discuss matters relating to Transferred
Receivables and the Related Security or the Originator’s performance hereunder
or under the Contracts with any of the officers or



18



--------------------------------------------------------------------------------

 
employees of the Collection Agent or Originator having knowledge of such
matters.
 
Upon the request of the Buyer or its designee (no more than every six months
unless an Event of Termination or Incipient Event of Termination has occurred),
the Originator will, at its expense, appoint independent public accountants
(which may, with the consent of the Buyer or its designee, be United Rental’s
regular independent public accountants), or utilize the representatives or
auditors of the Buyer or its designee, to prepare and deliver to the Buyer or
its designee a written report with respect to the Transferred Receivables and
the Credit and Collection Policy (including, in each case, the systems,
procedures and records relating thereto) on a scope and in a form reasonably
requested by the Buyer or its designee.
 
(m) Payment of Sales Taxes. Each Originator will pay all sales, excise or other
taxes with respect to the Receivables to the applicable taxing authority when
due, and will, upon the request of the Buyer, provide the Buyer with evidence of
such payment.
 
SECTION 5.02.00    Covenant of the Originators and the Buyer.
 
The Originators and the Buyer have structured this Agreement with the intention
that each purchase of Receivables hereunder be treated as a sale of such
Receivables by the Originators to the Buyer for all purposes. The Originators
and the Buyer shall record each purchase as a sale or purchase, as the case may
be, on its books and records, and reflect each purchase in its financial
statements and tax returns as a sale or purchase, as the case may be. In the
event that, contrary to the mutual intent of the Originators and the Buyer, any
purchase of Receivables hereunder is not characterized as a sale, the
Originators shall, effective as of the date hereof, be deemed to have granted
(and each Originator hereby does grant) to the Buyer a first priority security
interest in and to any and all Receivables, all Related Security with respect to
such Receivables and all Collections with respect thereto (the “Collateral”) to
secure the repayment of all amounts advanced to the Originators hereunder with
accrued interest thereon, and this Agreement shall be deemed to be a security
agreement.



19



--------------------------------------------------------------------------------

 
ARTICLE VI
 
ADMINISTRATION AND COLLECTION OF RECEIVABLES
 
SECTION 6.01.00    Designation and Responsibilities of Collection Agent.
 
(a) The servicing, administration and collection of the Transferred Receivables
shall be conducted by such Person (the “Collection Agent”) so designated
hereunder from time to time. Until the Buyer or its designee gives notice to the
Originator of the designation of a new Collection Agent, United Rentals is
hereby designated as, and hereby agrees to perform the duties and obligations
of, the Collection Agent pursuant to the terms hereof. Notwithstanding the
foregoing, as long as an interest in the Transferred Receivables is sold
pursuant to the Receivables Agreement, the servicing, administration and
collection of the Transferred Receivables will be arranged for and will be
subject to the terms and conditions of the Receivables Agreement and related
documents. Upon the termination of the Receivables Agreement, at a time when
this Agreement shall continue to be in full force and effect, the Buyer and the
Originators shall incorporate, in all substantial respects, the provisions of
Article IV of the Receivables Agreement or shall provide for other arrangements
for the servicing, administration and collection of the Transferred Receivables.
 
(b) Each Originator shall deliver to the Collection Agent to hold in trust for
the Originator and the Buyer in accordance with their respective interests, all
documents, instruments and records (including, without limitation, computer
tapes or disks) which evidence or relate to Transferred Receivables.
 
SECTION 6.02.00    Rights and Remedies.
 
(a) Each Originator will perform all of its obligations under the Contracts
related to the Transferred Receivables to the same extent as if the Originators
had not sold or contributed Receivables to the Buyer and the exercise by the
Buyer of its rights hereunder shall not release the Originators from any of
their duties and obligations with respect to the Transferred Receivables. The
Buyer shall not have any obligation or liability with respect to any Transferred
Receivables or related Contracts, nor shall the Buyer be obligated to perform
any of the obligations of the Originators thereunder.
 
(b) The Originators shall cooperate with the Collection Agent in collecting
amounts due from Obligors in respect of the Transferred Receivables.



20



--------------------------------------------------------------------------------

 
(c) Each Originator hereby grants to the Collection Agent an irrevocable power
of attorney, with full power of substitution, coupled with an interest, to take
in the name of the Originator all steps necessary or advisable to endorse,
negotiate or otherwise realize on any writing or other right of any kind held or
transmitted by the Originator or transmitted or received by Buyer (whether or
not from the Originator) in connection with any Transferred Receivable.
 
SECTION 6.03.00    Transfer of Records to Buyer.
 
(a) Each purchase and contribution of Receivables hereunder shall include the
transfer to the Buyer of all of the Originator’s right and title to and interest
in the records relating to such Receivables and shall include a license to the
use of the Originator’s computer software system to access and create such
records. Such license shall be without royalty or payment of any kind, is
coupled with an interest, and shall be irrevocable until all of the Transferred
Receivables are either collected in full or have been written off the books as
uncollectible.
 
(b) Each Originator shall take such action requested by the Buyer, from time to
time hereafter, that may be necessary or appropriate to ensure that the Buyer
has an enforceable ownership interest in the records relating to the Transferred
Receivables and rights (whether by ownership, license or sublicense) to the use
of the Originator’s computer software system to access and create such records.
 
(c) In recognition of an Originator’s need to have access to the records
transferred to the Buyer hereunder, the Buyer hereby grants to United Rentals a
license to access such records in connection with any activity arising in the
ordinary course of the Originator’s business or in performance of United
Rentals’ duties as Collection Agent, provided that (i) United Rentals shall not
disrupt or otherwise interfere with the Buyer’s use of and access to such
records during such license period and (ii) each Originator consents to the
assignment and delivery of the records (including any information contained
therein relating to the Originator or its operations) to any assignees or
transferees of the Buyer provided they agree to hold such records confidential.
Such license shall be without royalty or payment of any kind, is coupled with an
interest, and shall be irrevocable until all of the Transferred Receivables are
either collected in full or have been written off the books as uncollectible.



21



--------------------------------------------------------------------------------

 
ARTICLE VII
 
EVENTS OF TERMINATION
 
SECTION 7.01.00    Events of Termination.
 
If any of the following events (“Events of Termination”) shall occur and be
continuing:
 
(a) The Collection Agent (if United Rentals or any of its Affiliates) (i) shall
fail to perform or observe any term, covenant or agreement under this Agreement
(other than as referred to in clause (ii) of this paragraph (a)) and such
failure shall remain unremedied for three Business Days or (ii) shall fail to
make when due any payment or deposit to be made by it under this Agreement; or
 
(b) An Originator shall fail to make any payment required under Section 2.05(a)
or 2.05(b); or
 
(c) Any representation or warranty made or deemed made by an Originator (or any
of its officers) under or in connection with this Agreement or any information
or report delivered by an Originator pursuant to this Agreement shall prove to
have been incorrect or untrue in any material respect when made or deemed made
or delivered; or
 
(d) An Originator shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed
and any such failure shall remain unremedied for ten days after written notice
thereof shall have been given to such Originator by the Buyer; or
 
(e) United Rentals or any of its Subsidiaries shall fail to pay any principal of
or premium or interest on any of its Debt which is outstanding in a principal
amount of at least $10,000,000 in the aggregate when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required



22



--------------------------------------------------------------------------------

 
prepayment), redeemed, purchased or defeased, or an offer to repay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or
 
(f) Any purchase or contribution of Receivables hereunder, the Related Security
and the Collections with respect thereto shall for any reason cease to
constitute valid ownership of such Receivables, Related Security and Collections
free and clear of any Adverse Claim other than the security interest created
pursuant to Section 5.02 hereof; or
 
(g) An Originator shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against an Originator seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 30 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or an Originator shall take any corporate or limited
partnership action to authorize any of the actions set forth above in this
subsection (g); or
 
(h) There shall have occurred any material adverse change in the business,
operations, property or financial condition of an Originator since the end of
its most recent fiscal quarter; or there shall have occurred any event which may
materially adversely affect the collectibility of the Transferred Receivables or
the ability of an Originator to collect Transferred Receivables or otherwise
perform its obligations under this Agreement;
 
then, and in any such event, the Buyer may, by notice to the Originators,
declare the Facility Termination Date to have occurred (in which case the
Facility Termination Date shall be deemed to have occurred) provided, that,
automatically upon the occurrence of any event (without any requirement for the
passage of time or the giving of notice) described in paragraph (g) of this
Section 7.01, the Facility Termination Date shall occur. Upon any such
declaration or designation or upon



23



--------------------------------------------------------------------------------

such automatic termination, the Buyer shall have, in addition to the rights and
remedies under this Agreement, all other rights and remedies with respect to the
Receivables provided after default under the UCC and under other applicable law,
which rights and remedies shall be cumulative.
 
ARTICLE VIII
 
INDEMNIFICATION
 
SECTION 8.01.00    Indemnities by the Originators.
 
Without limiting any other rights which the Buyer may have hereunder or under
applicable law, the Originators hereby, jointly and severally, agree to
indemnify the Buyer and its assigns and transferees (each, an “Indemnified
Party”) from and against any and all claims, damages, costs, expenses, losses
and liabilities (including reasonable attorneys’ fees) (all of the foregoing
being collectively referred to as “Indemnified Amounts”) arising out of or
resulting from this Agreement or the ownership of Receivables or in respect of
any Receivable or any Contract, excluding, however, (a) Indemnified Amounts to
the extent resulting from gross negligence or willful misconduct on the part of
such Indemnified Party, (b) credit related recourse for uncollectible
Receivables or (c) any income taxes or franchise taxes imposed on such
Indemnified Party by the jurisdiction under the laws of which such Indemnified
Party is organized or any political subdivision thereof, arising out of or as a
result of this Agreement or the ownership of Receivables or in respect of any
Receivable or any Contract. Without limiting or being limited by the foregoing
(but subject to the aforementioned exclusions), the Originators, jointly and
severally, shall pay on demand to each Indemnified Party any and all amounts
necessary to indemnify such Indemnified Party from and against any and all
Indemnified Amounts relating to or resulting from any of the following:
 
(a) any representation or warranty or statement made or deemed made by an
Originator (or any of its officers) under or in connection with this Agreement,
which shall have been incorrect in any material respect when made;
 
(b) the failure by an Originator to comply with any applicable law, rule or
regulation with respect to any Transferred Receivable or the related Contract;
or the failure of any Transferred Receivable or the related Contract to conform
to any such applicable law, rule or regulation;



24



--------------------------------------------------------------------------------

 
(c) the failure to vest in the Buyer absolute ownership of the Receivables that
are, or that purport to be, the subject of a purchase or contribution under this
Agreement and the Related Security and Collections in respect thereof free and
clear of any Adverse Claim;
 
(d) the failure of an Originator to have filed, or any delay in filing,
financing statements or other similar instruments or documents under the UCC of
any applicable jurisdiction or other applicable laws with respect to any
Receivables that are, or that purport to be, the subject of a purchase or
contribution under this Agreement and the Related Security and Collections in
respect thereof, whether at the time of any purchase or contribution or at any
subsequent time;
 
(e) without double counting for any Dilution for which a repurchase has been
made under Section 2.05 of this Agreement, any dispute, claim, offset or defense
(other than discharge in bankruptcy of the Obligor or any other credit related
losses) of the Obligor to the payment of any Receivable that is, or that
purports to be, the subject of a purchase or contribution under this Agreement
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or services related to such
Receivable or the furnishing or failure to furnish such merchandise or services
or relating to collection activities with respect to such Receivable (to the
extent such collection activities were performed by an Originator or any of its
Affiliates acting as Collection Agent);
 
(f) any failure of an Originator to perform its duties or obligations in
accordance with the provisions hereof or to perform its duties or obligations
under any Contract related to a Transferred Receivable;
 
(g) any products liability or other claim (including any claim for unpaid sales,
excise or other taxes) arising out of or in connection with merchandise,
insurance or services which are the subject of any Contract;
 
(h) the commingling of Collections of Transferred Receivables by an Originator
or a designee of an Originator, as Collection Agent or otherwise, at any time
with other funds of such Originator or an Affiliate of such Originator or the
failure of Collections to be deposited into Lock-Box Accounts;



25



--------------------------------------------------------------------------------

 
(i) any investigation, litigation or proceeding related to this Agreement or the
ownership of Receivables, the Related Security, or Collections with respect
thereto or in respect of any Receivable, Related Security or Contract;
 
(j) any Collection Agent Fees or other costs and expenses payable to any
replacement Collection Agent, to the extent in excess of the Collection Agent
Fees payable hereunder;
 
(k) any failure of an Originator to comply with its covenants contained in
Section 5.01; or
 
(l) any claim brought by any Person other than an Indemnified Party arising from
any activity by an Originator or any Affiliate of an Originator in servicing,
administering or collecting any Transferred Receivable.
 
ARTICLE IX
 
MISCELLANEOUS
 
SECTION 9.01.00    Amendments, Etc.
 
No amendment or waiver of any provision of this Agreement or consent to any
departure by the Originator therefrom shall be effective unless in a writing
signed by the Buyer and, in the case of any amendment, also signed by the
Originators. Any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. No failure on the part of
the Buyer to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.
 
SECTION 9.02.00    Notices, Etc.
 
All notices, demands, consents, requests and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (which shall
include electronic transmission), shall be personally delivered, express
couriered, electronically transmitted (in which case receipt shall be confirmed
by telephone and a hard copy shall also be sent by regular mail) or mailed by
registered or certified mail and shall, unless otherwise expressly provided
herein, be effective when received at the address specified below for the listed
parties or at such other address as shall be specified in a written notice
furnished to the other parties hereunder.



26



--------------------------------------------------------------------------------

 
If to the Originators:
 
UNITED RENTALS (NORTH AMERICA), INC.
5 Greenwich Office Park
Greenwich, CT 06830
Attention:            Elliott Mayer
Tel. No.:              (203) 618-7202
Facsimile No.:     (203) 622-4325
 
UNITED RENTALS NORTHWEST, INC.
5 Greenwich Office Park
Greenwich, CT 06830
Attention:            Elliott Mayer
Tel. No.:              (203) 618-7202
Facsimile No.:     (203) 622-4325
 
UNITED RENTALS SOUTHEAST, L.P.
5 Greenwich Office Park
Greenwich, CT 06830
Attention:            Elliott Mayer
Tel. No.:              (203) 618-7202
Facsimile No.:     (203) 622-4325
 
UNITED EQUIPMENT RENTALS GULF, L.P.
5 Greenwich Office Park
Greenwich, CT 06830
Attention:            Elliott Mayer
Tel. No.:              (203) 618-7202
Facsimile No.:     (203) 622-4325
 
If to the Buyer:
 
UNITED RENTALS RECEIVABLES LLC I
5 Greenwich Office Park
Greenwich, CT 06830
Attention:            Elliott Mayer
Tel. No.:              (203) 618-7202
Facsimile No.:     (203) 622-4325



27



--------------------------------------------------------------------------------

 
If to the Collection Agent:
 
UNITED RENTALS, INC.
5 Greenwich Office Park
Greenwich, CT 06830
Attention:            Elliott Mayer
Tel. No.:              (203) 618-7202
Facsimile No.:     (203) 622-4325
 
SECTION 9.03.00 Binding Effect; Assignability.
 
(a)  This Agreement shall be binding upon and inure to the benefit of the
Originators, the Buyer and their respective successors and assigns. In
connection with any sale or assignment by the Buyer of all or a portion of the
Transferred Receivables under the SPV Purchase Agreement, the buyer or assignee,
as the case may be, shall, to the extent of its purchase or assignment, have all
rights of the Buyer under this Agreement (as if such buyer or assignee, as the
case may be, were the Buyer hereunder).
 
(b)  This Agreement shall create and constitute the continuing obligations of
the parties hereto in accordance with its terms, and shall remain in full force
and effect until such time, after the Facility Termination Date, when all of the
Transferred Receivables are either collected in full or have been written off
the books of the Originators as uncollectible; provided, however, that rights
and remedies with respect to any breach of any representation and warranty made
by the Originators pursuant to Article IV shall be continuing and shall survive
any termination of this Agreement.
 
SECTION 9.04.00 Costs, Expenses and Taxes.
 
(a)  In addition to the rights of indemnification granted to the Buyer pursuant
to Article VIII hereof, each Originator, jointly and severally, agrees to pay on
demand all costs and expenses in connection with the preparation, execution and
delivery of this Agreement and the other documents and agreements to be
delivered hereunder, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Buyer with respect thereto and with
respect to advising the Buyer as to its rights and remedies under this
Agreement, and each Originator agrees to pay all costs and expenses, if any
(including reasonable counsel fees and expenses), in connection with the
enforcement of this Agreement and the other documents to be delivered hereunder
excluding, however, any costs of enforcement or collection of Transferred
Receivables.



28



--------------------------------------------------------------------------------

 
(b) In addition, each Originator agrees to pay any and all stamp and other taxes
and fees payable in connection with the execution, delivery, filing and
recording of this Agreement or the other documents or agreements to be delivered
hereunder, and each Originator agrees to save each Indemnified Party harmless
from and against any liabilities with respect to or resulting from any delay in
paying or omission to pay such taxes and fees.
 
SECTION 9.05.00    No Proceedings.
 
Each Originator hereby agrees that it will not institute against the Buyer any
proceeding of the type referred to in Section 7.01(g) so long as there shall not
have elapsed one year plus one day since the later of (i) the Facility
Termination Date and (ii) the date on which all of the Transferred Receivables
are either collected in full or have been written off the books of the
Originators as uncollectible.
 
SECTION 9.06.00    Confidentiality.
 
Unless otherwise required by applicable law or banking regulation, each party
hereto agrees to maintain the confidentiality of this Agreement (and all drafts
thereof) in communications with third parties and otherwise; provided that this
Agreement may be disclosed to (a) third parties to the extent such disclosure is
made pursuant to a written agreement of confidentiality in form and substance
reasonably satisfactory to the other party hereto, (b) such party’s legal
counsel and auditors and the Buyer’s assignees, if they agree in each case to
hold it confidential and (c) as required by law.
 
SECTION 9.07.00    GOVERNING LAW.
 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW WHICH SHALL APPLY HERETO), EXCEPT TO THE EXTENT THAT THE
PERFECTION OF THE BUYER’S OWNERSHIP OF OR SECURITY INTEREST IN THE RECEIVABLES
AND RELATED SECURITY OR REMEDIES HEREUNDER, IN RESPECT THEREOF, ARE GOVERNED BY
THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK.



29



--------------------------------------------------------------------------------

 
SECTION 9.08.00    SUBMISSION TO JURISDICTION.
 
ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF
THE PARTIES HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION WITH RESPECT TO THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO. EACH OF THE PARTIES HERETO WAIVES
PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS WHICH MAY BE MADE BY
ANY OTHER MEANS PERMITTED BY NEW YORK LAW.
 
SECTION 9.09.00    WAIVER OF JURY TRIAL.
 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE PURCHASES OR THE
ACTIONS OF ANY PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT THEREOF.
 
SECTION 9.10.00    Third Party Beneficiary.
 
Each of the parties hereto hereby acknowledges that the Buyer intends to assign
rights under this Agreement pursuant to the SPV Purchase Agreement and that such
assignees may (except as otherwise agreed to by such assignees) further assign
their rights under this Agreement, and the Originators hereby consent to any
such assignments. All such assignees, including parties to the SPV Purchase
Agreement and the Receivables Agreement in the case of assignment to such
parties, shall be third party beneficiaries of, and shall be entitled to enforce
the Buyer’s rights and remedies under, this Agreement to the same extent as if
they



30



--------------------------------------------------------------------------------

 
were parties hereto, except to the extent specifically limited under the terms
of their assignment.
 
SECTION 9.11.00    Execution in Counterparts.
 
This Agreement may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.
 
SECTION 9.12.00    Survival of Termination.
 
The provisions of Article VIII and Sections 9.04, 9.05 and 9.06 shall survive
any termination of this Agreement.
 
SECTION 9.13.00    Severability.
 
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such provision and such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.



31



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
 
ORIGINATORS:
UNITED RENTALS (NORTH AMERICA), INC.
By:
 
/S/    MICHAEL J. NOLAN

--------------------------------------------------------------------------------

   
Name:    Michael J. Nolan
Title:      Assistant Secretary

 
 
 
UNITED RENTALS NORTHWEST, INC.
By:
 
/S/    MICHAEL J. NOLAN

--------------------------------------------------------------------------------

   
Name:    Michael J. Nolan
Title:      Secretary

 
 
 
UNITED RENTALS SOUTHEAST, L.P.
By:
 
/S/    MICHAEL J. NOLAN

--------------------------------------------------------------------------------

   
Name:    Michael J. Nolan
Title:      Secretary

 
 
 
UNITED EQUIPMENT RENTALS GULF, L.P.
By:
 
/S/    MICHAEL J. NOLAN

--------------------------------------------------------------------------------

   
Name:    Michael J. Nolan
Title:      Secretary

 
 
 
BUYER:  
UNITED RENTALS RECEIVABLES LLC I
By:
 
/S/    ANDREW L. STIDD

--------------------------------------------------------------------------------

   
Name:    Andrew L. Stidd
Title:      Assistant Secretary

 



32



--------------------------------------------------------------------------------

 
COLLECTION AGENT:
UNITED RENTALS, INC.
By:
 
/S/    MICHAEL J. NOLAN

--------------------------------------------------------------------------------

   
Name:    Michael J. Nolan
Title:      Assistant Secretary

 



33



--------------------------------------------------------------------------------

 
ANNEX A
 
CREDIT AND COLLECTION POLICY
 



A-1



--------------------------------------------------------------------------------

 
ANNEX B
 
LOCK-BOX BANKS
 



B-1



--------------------------------------------------------------------------------

 
PURCHASE AND CONTRIBUTION AGREEMENT
 
Dated as of December 21, 2000
 
between
 
UNITED RENTALS (NORTH AMERICA), INC.,
UNITED RENTALS NORTHWEST, INC.,
UNITED RENTALS SOUTHEAST, L.P.,
UNITED EQUIPMENT RENTALS GULF, L.P.
 
as Originators
 
UNITED RENTALS, INC.,
 
as Collection Agent
 
and
 
UNITED RENTALS RECEIVABLES LLC I
 
as Buyer
 



--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 
Page
 
PRELIMINARY STATEMENTS
  
1
ARTICLE I DEFINITIONS
  
1
SECTION 1.01. Certain Defined Terms
  
1
SECTION 1.02. Other Terms
  
6
ARTICLE II AMOUNTS AND TERMS OF PURCHASES AND CONTRIBUTIONS
  
6
SECTION 2.01. Facility
  
6
SECTION 2.02. Making Purchases
  
6
SECTION 2.03. Contributions
  
7
SECTION 2.04. Collections
  
7
SECTION 2.05. Settlement Procedures
  
8
SECTION 2.06. Payments and Computations, Etc.
  
8
ARTICLE III CONDITIONS OF PURCHASES
  
9
SECTION 3.01. Conditions Precedent to Initial Purchase from the Originators
  
9
SECTION 3.02. Conditions Precedent to All Purchases
  
10
ARTICLE IV REPRESENTATIONS AND WARRANTIES
  
10
SECTION 4.01. Representations and Warranties of the Originators
  
10
ARTICLE V COVENANTS
  
13
SECTION 5.01. Covenants of the Originators
  
13
SECTION 5.02. Covenant of the Originators and the Buyer
  
19
ARTICLE VI ADMINISTRATION AND COLLECTION OF RECEIVABLES
  
20
SECTION 6.01. Designation and Responsibilities of Collection Agent
  
20
SECTION 6.02. Rights and Remedies
  
20
SECTION 6.03. Transfer of Records to Buyer
  
21
ARTICLE VII EVENTS OF TERMINATION
  
22
SECTION 7.01. Events of Termination
  
22
ARTICLE VIII INDEMNIFICATION
  
24
SECTION 8.01. Indemnities by the Originators
  
24
ARTICLE IX MISCELLANEOUS
  
26
SECTION 9.01. Amendments, Etc.
  
26
SECTION 9.02. Notices, Etc.
  
27
SECTION 9.03. Binding Effect; Assignability
  
28
SECTION 9.04. Costs, Expenses and Taxes
  
29
SECTION 9.05. No Proceedings
  
29
SECTION 9.06. Confidentiality
  
29
SECTION 9.07. GOVERNING LAW
  
30
SECTION 9.08. SUBMISSION TO JURISDICTION
  
30
SECTION 9.09. WAIVER OF JURY TRIAL
  
31
SECTION 9.10. Third Party Beneficiary
  
31
SECTION 9.11. Execution in Counterparts
  
31
SECTION 9.12. Survival of Termination
  
31
SECTION 9.13. Severability
  
31

 
ANNEXES
 
ANNEX A                 Credit and Collection Policy
ANNEX B                 Lock-Box Banks



i